John I. Purtle, Justice, dissenting. My understanding of the grammar and arithmetic is different from that of the majority in this case. I think Ark. Stat. Ann. § 19-1603 (4) (Repl. 1980) supplies the language and figures to settle this case in favor of the appellant. The statute is correctly quoted in the majority opinion and I point to where it states: “All lists for appointments or promotions as certified by the Board of Civil Service Commissioners shall be and remain in force and effect for the period of one (1) year from the date thereof and at the expiration of said period all right of priority under said lists shall cease.” The first list here in question was certified on January 21, 1982. According to the plain words of the statute, that list expired on January 20, 1983. Appellant ranked third on that list. He was not promoted. On the second, list appellant again ranked third. This second list should have become effective on January 21, 1983, and should have lasted through January 20, 1984. The two officers ranked above him on this list were promoted. A third list was certified by the Commission on December 8, 1983. Had this third list not been placed in effect until January 21, 1984, the second list would have governed the promotion on January 10, 1984, when another officer from a new list was promoted. Although it may not be the case it looks like the authorities did not want appellant promoted to lieutenant. Had each list remained in force for one year as required by the statute appellant would have been promoted. As it stands now the Commission may terminate a list at will or have as many lists in effect at the same time as it desires. Such action would completely ignore the one year list requirement and allow the Commission to pick and choose at will.